Ricks, C. J., and Wilkin and Cartwright, JJ., dissenting: In the case of Littler v. City of Lincoln, 106 Ill. 353, it was decided that any part of a statutory plat might be vacated by the owner before the sale of any lot in the part vacated and without the concurrence or joint action of the municipal authorities, subject only to the restrictions mentioned in the statute then in force. That decision was followed and affirmed in the case of Chicago Pressed Brick Co. v. City of Chicago, 138 Ill. 628, and is the established law. As we understand it, the opinion of the court in this case does not question the correctness of those decisions, but takes a contrary position on the ground that the phraseology of the act of 1874 is not the same as that of the act of 1847. No difference whatever is pointed out, and clearly there is none which would justify a different interpretation of the two acts.- It is true that precisely the same words are not used in each; but the only difference is that under the act of 1874 the right of the proprietor is more limited than in the previous act. Bach provides for the vacation of a part of the plat, and the only difference is that the act of 1874 restricts, to some extent, the right of the owner to make the vacation, by two provisos. Instead of enlarging the right of the owner to vacate a part of the plat before the sale of any lot in such part, the act of 1874 purports to limit such right by provisions that the vacation shall not abridge or destroy any of the rights or privileges of other proprietors in the plat, and that the act shall not authorize the closing or obstructing of any highway laid out according to law. The only difference, therefore, betweeh the two acts is against the conclusion reached in this case. It seems to us that the plain meaning jof the act of 1847 is, that the owner of the premises may vacate the whole plat at any time before making sale of any lot therein, and may vacate any part of the plat before making any sale of a lot in the part vacated, and that such interpretation is the only one permissible under the above decisions. The first of the provisos to the act of 1874 merely expresses what was the law before its enactment,—that the rights of other proprietors in the plat cannot be destroyed or abridged by a vacation,—and therefore, so far as this case is concerned, there is no legal difference between the two acts. The rights of other proprietors so secured, whether by the law or by the act of 1874, are personal and individual rights and privileges, which such proprietors may waive or enforce at their own pleasure. There is no right in the vacated streets vested in the municipality, but the vacation operates “to divest all public rights in the streets, alleys, commons and public grounds” in the vacated portion. We think the holding that the municipality represents any proprietor in another portion of the plat and may enforce his individual right is clearly wrong. The individual may be barred by statute of limitations, by laches or acquiescence, none of which affect the municipality; and certainly the municipality could not enforce a right which had been so barred or lost. He may waive his right or prefer not to enforce it. In this case the vacation was thirty-three years ago, and, so far as appears, was never questioned by any proprietor in any other portion of the plat. If the vacation could not become effectual without the consent of some other proprietor, there is no evidence in the record that such consent was wanting; and if it was not obtained, the private right was apparently lost long ago. We see no ground for holding that the city of Chicago can now interpose to assert a supposed right of some individual not even claimed by him. The city certainly does not assume any trust with respect to a purely individual and personal right. It does not appear in this case that there is any private right which could be enforced even by an individual. The public right was extinguished by the deed of vacation of 1871, in the manner provided by law, and no individual is claiming any private right in the alleged street. The only question in this case is whether, as between the owner of the premises and the city of Chicago, the deed of vacation was a valid exercise of the power conferred by the statute to vacate part of a plat. That question, we think, must be answered in the affirmative. Decisions relating to the rights of municipalities in streets, or the right to open the same in cases of common law dedications or offers to. dedicate which have not been withdrawn or cannot be legally withdrawn, we do not regard as ait all relevant to the question in this case, where the plat was made and the part of it vacated in the precise mode authorized by the statute.